DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The claims filed on 07/13/2021 relative to Applicant's RCE submission  have been entered.

Status of Claims
This action is in reply to the amendment filed by Applicant on July 13, 2021, as well as the telephone interview of  July 27, 2021.
Claims 1, 9, and 18  were amended by Applicant.
Claims 2 - 8, 10 - 16, 19, and 21 - 22 were previously presented by Applicant.
Claims 17 and  20  remain as original.
 Claims 1 - 22  are currently pending and have been examined.


Allowable Subject Matter
Claims 1 - 22  are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 / Alice rejection is not applicable. The configuration of both the card reader device and the separate merchant POS device as claimed is such that they both are connected to the payment service, as opposed to them being traditionally connected to each other. While this configuration invokes the abstract idea of sending and receiving payment data and/or value between parties relating to a card purchase, it nonetheless is a non-conventional and non-generic arrangement of known conventional pieces resulting in an inventive concept. The third party processor here can communicate with all parties as necessary to complete the transaction without the purchasing / selling parties needing to exchange information to each other.
The following are the limitations which overcome the prior 35 USC 101 rejection:
receiving a request to process a payment amount for a transaction between a customer and a merchant at a checkout service having one or more servers and from a merchant device of the merchant, the payment amount corresponding to one or more purchases by the customer from the merchant,
identifying, at the checkout service, a terminal device of the merchant that is authorized to cooperate with the merchant device of the merchant at least in part by querying a database for a pairing record that identifies both a merchant device identifier of the merchant device of the merchant and a terminal device identifier of the terminal device of the merchant,
wherein the terminal device of the merchant is distinct from the merchant device of the merchant, 
wherein the one or more servers of the checkout service are communicatively coupled to the merchant device and the terminal device over one or more networks;
transmitting the payment card information from the terminal device of the merchant to the checkout service in response to formatting the payment card information for the API of the checkout service;
triggering processing of a transfer of a total payment amount of funds that is based on the payment amount from an account of the customer to an account of the merchant by transmitting, from the checkout service to a payment processing system, at least the payment card information and at least one of the payment amount and the total payment amount of funds; 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
receiving a request to process a payment amount for a transaction between a customer and a merchant at a checkout service having one or more servers and from a merchant device of the merchant, the payment amount corresponding to one or more purchases by the customer from the merchant,
the request formatted for an application programming interface (API) of the checkout service;
identifying, at the checkout service, a terminal device of the merchant that is authorized to cooperate with the merchant device of the merchant at least in part by querying a database for a pairing record that identifies both a merchant device identifier of the merchant device of the merchant and a terminal device identifier of the terminal device of the merchant,
wherein the terminal device of the merchant is distinct from the merchant device of the merchant, 
wherein the one or more servers of the checkout service are communicatively coupled to the merchant device and the terminal device over one or more networks;
transmitting the payment amount from the checkout service to the terminal device;
receiving the payment amount at the terminal device of the merchant from the checkout service;
reading payment card information from a payment card at the terminal device of the merchant;
formatting the payment card information for the API of the checkout service;
transmitting the payment card information from the terminal device of the merchant to the checkout service in response to formatting the payment card information for the API of the checkout service;
receiving the payment card information at the checkout service from the terminal device of the merchant, the payment card information formatted for the API of the checkout service;
triggering processing of a transfer of a total payment amount of funds that is based on the payment amount from an account of the customer to an account of the merchant by transmitting, from the checkout service to a payment processing system, at least the payment card information and at least one of the payment amount and the total payment amount of funds; and
sending a confirmation from the checkout service to the merchant device of the merchant, the confirmation indicating that the transaction has been processed.  
The following prior art references have been deemed as the most relevant to the allowed claim(s): See attached 892, Notice of References Cited.
Gonzales (US20210073766A1) - A merchant uses a merchant point of sale (POS) device to identify items or services for purchase by a customer, and costs for each. One or more payment amounts are sent from the merchant POS device to a checkout server using an application programming interface (API), which the checkout server sends on to an authorized payment terminal device that then reads payment information from a payment object and sends the payment information back to the checkout server. The checkout server processes the transaction and confirms transaction completion to the merchant POS device and payment terminal device. Note this reference is not provided to serve as prior art. Its relevance is that it shares the same priority date, Applicant, Inventor, and a great deal of the substance of this application.
Donk  (US20180268395A1) -  The invention relates to a method for providing and executing, by a transaction server, of a payments service, which payment service is executed over a sales channel between at least two user registered to the service, the user being at least a buyer and at least a merchant, wherein the transaction server can be accessed through the sales channel by the communication unit of the at least one buyer and can be accessed by the sales unit of the at least one merchant, for processing the electronic transaction instruction as well as further commercial agreements between the buyer and the at least one merchant.
Freeman (US20160005132A1) - The present application describes a system of managing electronic receipts including a point-of-sale system, a unique identifier detection mechanism, and a server. The point-of-sale system is configured to register a plurality of goods and/or services, comprising a transaction receipt. The unique identifier detection mechanism detects a first unique identifier and a second unique identifier. The server is in communication with the point-of-sale system and includes a processor configured to register the payment of the transaction receipt as a function of the first unique identifier and a memory device is configured to store a database with a plurality of receipt-data storage locations. In response to the approval the payment, the point-of-sale system forwards the second unique identifier and the transaction receipt to the server and stores the transaction receipt within the receipt-data storage location associated with the second unique identifier.
Weber  (US9390412B2) - Embodiments of the present invention are directed to methods, systems, and apparatuses for enabling payment information received via a reader device coupled to a mobile point-of-sale (POS) terminal to be communicated in a secure manner to a third party service provider for payment processing of a transaction between a merchant and a consumer. Some embodiments are directed to communication of the payment information received from a reader device using a payment processing mechanism (e.g., a hosted order page) of the merchant to process payment information via the third party service provider in a secure manner. The reader device can encrypt payment information using a third party encryption mechanism, such as derived unique key per transaction (DUKPT). The third party encryption mechanism can be used or accessed by the third party service provider to enable end-to-end security for payment processing.
Granbery (US20120130895A1) - Methods and apparatus, including computer program products, for transactions associated with a mobile device are discussed. A method can include receiving a merchant identifier, sending an identification data, receiving a transaction, and processing a funds transfer. The receiving the merchant identifier is from a mobile device associated with a user registered with a central payment service. The identification data is associated with the user and the identification data includes multiple identifying data items. The transaction data details a transaction between the merchant and the user. The funds transfer is between the merchant and the user based on the transaction.
Soysa (US20130238456A1)  - A method for conducting an electronic transaction with a backend server system includes interfacing a mobile device with a touch point to wirelessly obtain a backend server system address and an identification code. The touch point is associated with an electronic transaction terminal device to be utilized by a user of the mobile device to conduct an electronic transaction. Communication is established between the mobile device and the backend server system. The identification code and a mobile device identifier associated with the mobile device are received. It is determined whether one or more electronic certificates associated with the mobile device identifier are applicable for use in the electronic transaction. The identification code is used to provide at least one of the applicable electronic certificates to the terminal device and applying the at least one applicable electronic certificate to the electronic transaction. 
Claims 1 - 22 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached from 9 - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694